— Judgment, Supreme Court, New York County (Jay Gold, J.), rendered February 22, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of 3 years to life, unanimously affirmed.
*514During a buy operation, defendant directed an undercover officer to 523 West 160th Street where he purchased 24 grams of cocaine. The undercover officer again purchased cocaine from the same apartment. The defendant was not a party to the second sale.
However, after the officers arrested the occupants of the apartment following the second sale, they also arrested the defendant who was subsequently charged based upon his actions in the first sale.
The trial court properly denied defendant’s motion to suppress the station house identification because it was confirmatory even though occurring more than three weeks after the charged crime (see, People v Sweeper, 165 AD2d 691, lv denied 80 NY2d 839). In addition, the trial court properly disallowed cross-examination with respect to a search warrant incidental to the first purchase as irrelevant (see, People v Hulls, 76 NY2d 190, 199).
Lastly, the People proved the defendant’s guilt beyond a reasonable doubt since the evidence showed that he instigated the sale and did not exhibit any agent-like behavior (see, People v Lam Lek Chong, 45 NY2d 64, 74-75). Concur — Murphy, P. J., Wallach, Ross and Asch, JJ.